DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered.  The prior rejections under 35. U.S.C. 101 and 112 have been withdrawn.  New rejections under 35 U.S.C. 112 are applied in accordance with the amended claim language.  The previous rejections under 35 U.S.C. 102 & 103 have been withdrawn as it is not clear how or if the references are applicable to the claims as amended.  However, it is observed in general, indefinite language notwithstanding, that it remains unclear how or if “previous” object detections as Applicant intends could be differentiated in the claims from “previous” detections of a “new” object, in particular for claims directed to an apparatus (e.g. claim 1) where the nature of how the stored information was obtained in the past does not limit the memory storing such information, or for claims directed to a method (e.g. claim 9) where detections of “previous” objects are not actually part of the method. 
Response to Amendment
The Examiner notes that the spacing of claim text appears to have been corrupted in the claims of 4/12/2022, with numerous instances of spaces between words which appear smaller or larger than is appropriate. In particular, many words run together so as they appear as one.  Note especially claim 3, though many additional instances are present.  Applicant should ensure proper spacing is presented in any subsequent amendments.
Claim Objections
Claim 13 is objected to because of the following informalities:  the letter “t” erroneously appears after the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 require “the new object being a physical object that is detected by the sensor arrangement a single time upon entering the detection range such that a direction of movement of the new object cannot be computed based on the current actual position”, “the current actual position” referring to that of the new object.  The limitation imposed by the “such that…” language is not clear.  The language does not indicate what “cannot” make this computation; is this intended to limit the capabilities of the “sensor arrangement” itself of claim 1 (or “vehicle processor” of claim 9)?  Or is the language instead intended to somehow limit the “current actual position” itself from being a basis for a direction of movement computation, i.e. conceptually? It is not clear how such limitation could be imposed in either case. Stated differently, there is no “direction of movement” computation as part of the claimed invention, and therefore the limitation imposed on the claimed system and method by excluding the “current actual position” as basis for such computation is indefinite.  Claims 2-8 and 10-18 depend on one of claims 1 and 9 and are likewise indefinite.
Additionally concerning independent claim 9, the claim concludes with a step of controlling movement of a vehicle dependent “on the direction of movement of the new object”.  However, the claim as amended indicates earlier that “a direction of movement of the new object” cannot be computed based on the current actual position.  It is contemplated that the final limitation may instead be intended to refer to the “estimated initial direction of movement” of the previous claimed step, though the claim as amended also has a step of determining “a specific direction of movement among the previous directions of movement” and lacks any indication as to the nature of this “determination” or how/if this “specific direction” is later used, as it is not mentioned again-  rather “the directions of movement of the previous objects” in general are used to establish the estimated initial direction of movement.  Which “direction” is used for controlling movement? The claim requires clarification in general.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 9 require “the new object being a physical object that is detected by the sensor arrangement a single time upon entering the detection range such that a direction of movement of the new object cannot be computed based on the current actual position”, “the current actual position” referring to that of the new object.  While the language is indefinite as identified above, the “such that” clause introduces new matter by prohibiting the possibility in general that the direction of movement can “be computed based on the current actual position”.  As indicated in the Remarks filed 4/12/2022, direction of movement can in fact be determined based on two positions.  If the “current actual position” and additional information is known, a direction of movement can be computed “based on” the current actual position.  It appears that it may instead be the intent to exclude a much narrower possibility than that expressed in the claim, in particular that it is the “sensor arrangement” in claim 1 or “vehicle processor” in claim 9 specifically that “cannot” compute the direction of movement, i.e. rather than excluding the possibility in general, and that the computation cannot be the only basis for the current actual position. The amended language introduces new matter to claims 1 and 9 as well as claims 2-8 and 10-18 which are dependent on claims 1 or 9.  
Additionally concerning independent claim 9, the claim has been amended such that “a vehicle processor” establishes a current actual position of the new object, determines a specific direction of movement of the previous objects, establishes an estimated initial direction of movement of the new object, and controls the movement of a vehicle.  However, the specification is not found to disclose a processor which performs all of these steps.  Vehicle control is found to be disclosed only in the context of “a driver assistance system” and there is no apparent disclosure that the processor (e.g. 13) of the instant invention also controls movement of the vehicle. For example, the specification at page 5, lines 1-8 refer to “a driver assistance system” for controlling the vehicle as being a “further processing system”, indicating specifically that the same processor does not perform all of the claimed steps.  The amended language introduces new matter to claim 9 as well as claims 10-16, dependent on claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646